Carro, J. (dissenting).
Police Officers Selletti and Pacone, assigned to the Seventh Precinct, were on radio motor patrol on August 15,1977 at about 7:30 p.m. They received an emergency radio message stating in substance, “Man shot, 95 Clinton Street, requesting ambulance”. They proceeded to an ambulance, about a block away, and directed it to the scene of the shooting. As they followed it, they received a second radio message to the effect that the two perpetrators of the shooting were male, Hispanic, one wearing a “numbered” shirt; the other wearing or carrying a flowered print shirt; heading east on Delancey Street and north on Attorney Street. The officers immediately proceeded towards Attorney Street, where they observed the defendant and another, who fit the broadcast description. They got out of the vehicle and, at gunpoint, directed the two men to halt. Selletti ordered the defendant to put his hands up against the wall, handcuffed him and then frisked him, finding a revolver in his sock. The defendant subsequently moved to suppress the weapon. On the hearing of the motion, the People offered only the testimony of Officer Selletti, who received the radio communications. They chose not to offer the testimony of the officer (also assigned to the Seventh Precinct) who sent the communications or of the civilian witness who supplied information, although both were available. The testimony received at the hearing and the court’s findings of fact, which the testimony supports, are summarized above. In our analysis of the legal issues presented by these facts, we may not proceed beyond the threshold question of whether probable cause was established at the suppression hearing. We are limited in our scope by the Lypka-Havelka line of cases (infra). Whether evidence amounting to actual probable cause was available to the People through other witnesses, or whether an “arrest” or “stop and frisk” was made or justified pursuant to that evidence, is outside that scope. “A police officer is entitled to act on the strength of a radio bulletin * * * from a fellow officer * * * and to assume its reliability * * * It follows that where the bulletin or alert, prima facie, furnishes probable cause, a reasonable search is permissible. In such circumstances the sender’s knowledge is imputed to the. receiver and, when the receiver acts, he presumptively possesses the requisite probable cause to search”. (People v Lypka, 36 NY2d 210, 213.) Here, where the radio bulletin advised the receiving officers that the perpetrators of a shooting were proceeding along certain streets, the officers, coming upon two men fitting the radioed description, presumptively possessed probable cause to believe those two men had perpetrated the crime and presumptively possessed the requisite probable cause to search them. Under these circumstances it was reasonable to approach them with guns drawn and to handcuff them. However, “The presumption is not irrational and may be rebutted * * * But where on a motion to suppress, a challenge to the receiver’s action is made, the presumption of probable cause that originally cloaked that action disappears from the case.” (People v Lypka, supra, pp 213-214.) “But on a motion to suppress, the challenged police conduct can be sustained only by proof that the sender actually possessed the requisite knowledge or that the personal observations of the receiving officer justified the search * * * Assuming in this case that the police communication prima facie supported the police action taken, it was nevertheless incumbent on the People to produce the sending officer * * * at the suppression hearing”. (People v Havelka, 45 NY2d 636, 641.) The People failed to produce the sending officer, or any witness *555whose testimony could have made a showing of probable cause. They only, in effect, repeated the broadcast radio bulletin for the court. Neither did Selletti’s personal observations justify the police conduct. The presumption of probable cause thereupon disappeared from the case, and the motion should have been granted. Nor should the People be granted a rehearing to attempt to accomplish what should have been accomplished at the first hearing. They had a full and fair opportunity to present evidence on the issue of the existence of probable cause. “The original suppression hearing had been concluded. No contention is made that the People had not had full opportunity to present evidence * * * There was no justification here to afford the People a second chance to succeed where once they had tried and failed”. (People v Bryant, 37 NY2d 208, 211.) “[I]f the People had a full opportunity to present their case at the original hearing, and failed through their own neglect, they are not entitled to try again when the defect is discovered on appeal”. (People v Payton, 51 NY2d 169, 177.) Havelka instructs us (at pp 643-644), that “Denial of a rehearing under these circumstances accords with a system that offers a single opportunity for the presentation and resolution of factual questions. If such a practice were not followed, the defendant, having prevailed at the hearing, would be haunted by the specter of renewed proceedings. Success at a suppression hearing would be nearly meaningless, for a second and perhaps a third hearing, could later be ordered. It is of equally great concern that a perfunctory remand would magnify the potential for abuse and injustice. ‘A remand with the benefit of hindsight derived from an appellate court opinion offers too facile a means for establishing probable cause after the event’ (People v Hendricks, 25 NY2d 129, 138). Tailoring the evidence at the rehearing to fit the court’s established requirements, whether done unconsciously or otherwise, would surely be a considerable danger. A procedure which fails to shield a criminal defendant from abuses so inimical to the rights guaranteed him should not be tolerated.” The majority attempts to place the burden of proof as to probable cause at the suppression hearing on the defendant. It is not incumbent upon him to make out the People’s case. He has no obligation to dispute any aspect of their evidence; to tell them which witnesses to call; to call those witnesses on his own behalf; or to point out the deficiencies in their evidence. Nor may these deficiencies be supplied by use of a subsequent Wade hearing (held, in this instance, some six months later) (see People v Havelka, supra). I would grant the motion to suppress and remand for further proceedings.